DATE 11/25/2015
                                                                                            FILED IN
                                                                                     1st COURT OF APPEALS
                                         NOTICE OF APPEALS                               HOUSTON, TEXAS
                                   ASSIGNMENT OF COURT OF APPEALS
                                                                                     11/25/2015 3:37:24 PM
TO:      1ST COURT OF APPEALS                                                        CHRISTOPHER A. PRINE
                                                                                              Clerk


From:    Deputy Clerk: DUANE C. GILMORE
         Chris Daniel, District Clerk
         Harris County, T E X A S


CAUSE: 2009-51784 TRIAL COURT NO: 190TH DUE DATE: 2/18/2016

VOLUME      PAGE         OR   IMAGE #:67586609
ATTORNEY: GLENN HERBERT JOHNSON TBN/PRO SE#: 1 (Pro Se)
NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE FIRST COURT OF APPEALS
DATE ORDER SIGNED: 10/21/2015

REQUEST TRANSCRIPT DATE FILED             N/A

NOTICE OF APPEAL DATE FILED: 11/10/2015
NOTICE OF APPEAL PREVIOUSLY FILED? N
NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED:      YES        NO      IMAGED FILED:             YES             NO
MOTION FOR NEW TRIAL FILE DATE: OCTOBER 8, 2015
NOTES: Codes: BC, C, OA; Previous Appellate No: 01-14-00383-CV (2013-08713)

                                                CHRIS DANIEL
                                                Harris County, District Clerk


                                                By: /s/ DUANE C. GILMORE
                                                       DUANE C. GILMORE, Deputy

BC      NOTICE OF APPEAL FILED
BG      NOTICE OF APPEAL FILED – GOVERNMENT
C       JUDGMENT BEING APPEALED
D-      ACCELERATED APPEAL
OA      NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O       CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA      AMENDED NOTICE OF APPEAL
Harris County (JWEB) Justice Applications (INT6510)                                                                                                             Page 1 of 1
  JWEB            INT      65.10        CIVIL SYSTEM│CIVIL CASE INTAKE│GENERAL PARTY INQUIRYINT65.10                                    GILMORE, DUANE        NOVEMBER 25, 2015




    (11) CONNECTION(S) FOUND.


   CASE NUM:            200951784             PJN:                       TRANS NUM:                     CURRENT COURT:       190      PUB:    Please Select

   CASE TYPE:           TAX DELINQUENCY                                          CASE STATUS:       DISPOSED (FINAL)

   STYLE:               HARRIS COUNTY, ET AL                                     VS                 JOHNSON, GLENN (AKA GLENN HERBERT JOHNSON)


                                                                 **** INACTIVE PARTIES ****

            PJN         PER/CONN         COC         BAR          PERSON NAME                                            PTY STAT         ASSOC.


                   00011
                     NO - 0001          AGT                     EARTH ENGINEERING INC (IN REM ONLY) BY SERVING ITS REGISTERED
                                                                                                                         ATTY AGENT

                   00010 - 0001         DEF                     EARTH ENGINEERING INC (IN REM ONLY)                      D

                   00009 - 0001         PLT     99999930        HARRIS COUNTY HOSPITAL DISTRICT                                         LINEBARGER, GOGGAN BLAIR & SAMPSON

                   00008 - 0001         PLT     99999930        HARRIS COUNTY FLOOD CONTROL DISTRICT                                    LINEBARGER, GOGGAN BLAIR & SAMPSON

                   00007 - 0001         PLT     99999930        PORT OF HOUSTON AUTHORITY                                               LINEBARGER, GOGGAN BLAIR & SAMPSON

                   00006 - 0001         PLT     99999930        HARRIS COUNTY DEPARTMENT OF EDUCATION                                   LINEBARGER, GOGGAN BLAIR & SAMPSON

                   00005 - 0001         PLT     99999930        HOUSTON COMMUNITY COLLEGE SYSTEM                                        LINEBARGER, GOGGAN BLAIR & SAMPSON

                   00004 - 0001         PLT     99999930        HOUSTON INDEPENDENT SCHOOL DISTRICT                                     LINEBARGER, GOGGAN BLAIR & SAMPSON

                   00003 - 0001         PLT     99999930        CITY OF HOUSTON                                                         LINEBARGER, GOGGAN BLAIR & SAMPSON

                   00002 - 0001         DEF                     JOHNSON, GLENN (AKA GLENN HERBERT JOHNSON)                              PRO-SE

                   00001 - 0001         PLT     99999930        HARRIS COUNTY                                                           LINEBARGER, GOGGAN BLAIR & SAMPSON




 Submit Query      1      Total Pages    Submit Query          Submit Query       1             Submit Query   Submit Query        Records Per-Page   20


      ATY INQ                       ACT UPDT                      SERV ISSU               DOCU INQ                CASE SUMM INQ               PTY ADDR

      ATY SUB                       MUL ATY SUB                   ATY W/DRAWL             PTY W/DRAWL


     Harris County Information Technology Center (ITC) Justice Applications




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx?GV_CASE_NUM=201164922                                                                                    11/25/2015